DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Claims 1-14 and 17 are pending in this application. Claim 1 has been amended.

Response to Arguments
Applicant argues that “Sugiyama does not propose a process for evaluating the performance of the vehicle for each segment of the route” (page 8 of remarks). Examiner disagrees. Sugiyama does indeed evaluate vehicle performance over each segment of the route. This can be explicitly seen at least in Fig. 2 where “engine efficiency” is shown for each section of the route.
Applicant argues that Sugiyama does not disclose that the one of the same future route segment “2) starts from the position of the vehicle obtained from the positioning unit, and 3) ends at a predetermined distance from the position of the vehicle” (page 10 of remarks). This argument is partially moot because of the new ground of rejection. However, Examiner notes that Sugiyama does indeed teach a positioning unit ([0026]: GPS sensor) and that section 1 of the route starts at the vehicle’s position/departure point and ends at a distance from the vehicle’s position. A secondary reference has been added to address a “predetermined” distance.
Applicant argues “Sugiyama’s process does not include determining ‘a plurality of possible and different control profiles of a same type for operating the control system of the vehicle along the one and the same future route segment’ and selecting ‘one of the determined plurality of possible and different control profiles as the reference control profile for controlling the control system while the vehicle travels along the one and the same future route segment, the selection (A2) being based on a tradeoff criterion considering at least resource consumption and drivability of each of the determined plurality of possible and different control profiles’. That is,…there is no disclosure indicating that Sugiyama’s process makes a selection of a mode for each segment of the route ‘based on a tradeoff criterion considering at least resource consumption and drivability of each of the determined plurality of possible and different control profiles” (page 10 of remarks). Examiner disagrees. As stated in the advisory action, “possible control profiles” corresponds to: conventional ACC mode ([0040]), target vehicle speed type mode ([0040]) including EV mode ([0066], [0070], Fig. 4), HEV mode ([0066], [0070], Fig. 4), and/or combinations of acceleration and deceleration in EV mode and HEV mode ([0072]). These modes are “possible” and “different”. They are of the “same type” because they all pertain to operating the powertrain. Additionally, one of these modes is selected (as a “reference control profile”) for each and every section of the route. For example, HEV acceleration is selected for section 1 (see Fig. 2). Hence the vehicle will accelerate in HEV mode while the vehicle travels along section 1. Furthermore, the selection is explicitly based on a tradeoff of resource consumption (i.e. fuel consumption) and drivability (i.e. maintaining a speed range that the driver is comfortable with, even if it is not the most fuel efficient). See [0078], [0081], and [0028-29] as cited in the rejection.
Applicant argues that claim 1 recites that “there is a selection process for each segment of the road, which is not the same as merely picking a mode for, or assigning a mode to, each segment and evaluating the overall performance along the entire route based on the combination of the assigned modes” (page 11 of remarks). Examiner disagrees and insists that “picking a mode for, or assigning a mode to, each segment” is equivalent to “a selection process for each segment of the road”. The fact that the vehicle performance is evaluated based on the route as a whole is irrelevant because the claim only requires the selection to be based on “a tradeoff criterion considering at least resource consumption and drivability of each of the determined plurality of possible and different control profiles”. Evaluating the overall performance along the entire route based on the combination of the assigned modes reads on this limitation. There is no requirement in the claims that the performance be evaluated for a single isolated segment while ignoring the remainder of the route. 
Applicant argues “Even assuming that the EV mode and the HEV mode could be considered the same type, Sugiyama's method does not included a process of determining one of these modes for each segment. Sugiyama's process picks and then assigns one of these modes to each segment of the route and then evaluates the combination of the assigned modes to determine the performance for each combination of the assigned modes” (page 12 of remarks). This argument seems to be the same as the preceding argument. Again Examiner disagrees and insists that “pick[ing] and then assign[ing] one of these modes to each segment of the route” is equivalent to “determining one of these modes for each segment”. As discussed above, “evaluat[ing] the combination of the assigned modes to determine the performance for each combination of the assigned modes” is irrelevant.
Furthermore, for the purpose of compact prosecution, even if the claim were amended to include a limitation that the vehicle performance is evaluated for individual, isolated segments as part of the segment mode selection process, Examiner finds that Sugiyama does perform the necessary calculations on a segment-by-segment basis. Specifically, [0028-33] disclose setting the speed and acceleration ranges based on a driver’s comfort level and Fig. 2 shows these ranges for each section as dashed lines in the “vehicle speed” plot. In addition, [0050] discloses that the fuel consumption of the route is determined by adding “the respective fuel consumptions in the sections 1 to 10”. That is, fuel consumption is calculated for each section and then added together. The selection of mode for each of the ten sections is then made based on a consideration of resource consumption (i.e. fuel consumption for the whole route) and drivability (i.e. speed/acceleration constraints). Examiner suspects that considering a tradeoff between drivability and fuel consumption for an individual segment (instead of the fuel consumption for the entire route) would amount to an obvious variant well within the level of ordinary skill.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-10, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0304080 A1) and Konishi et al. (US 2017/0122754 A1).
Regarding claim 1, Sugiyama teaches a method for operating a motor vehicle, the motor vehicle having a plurality of control systems, the method comprising:
with a control arrangement that includes at least one processor ([0008]: processing circuitry), […], obtaining a position of the vehicle from a positioning unit ([0026]: vehicle information acquisition unit 2 may acquire the present location through a GPS sensor), determining, for one and a same future route segment that 1) is in front of the vehicle, 2) starts from the position of the vehicle obtained from the positioning unit, and 3) ends at a […] distance from the position of the vehicle ([0038]: “a route from the departure place to the destination is divided into ten sections”; Examiner submits that section 1 (schematically shown in Fig. 2) meets all three of these criteria because, being the first section of the route, it starts at “the departure place” which must correspond to the vehicle’s initial position in order for the vehicle to commence driving on the route. The vehicle’s initial position is obtained by the vehicle information acquisition unit 2/GPS ([0026]). Additionally, section 1 extends in front of the vehicle (along a portion of the route to be traveled) and ends at a distance from the position of the vehicle.), a reference control profile for a control system from the plurality of control systems by determining (A1) a plurality of possible and different control profiles for operating the control system of the vehicle along the one and the same future route segment ([0040]: conventional ACC mode vs. target vehicle speed type mode; and/or [0066], [0070], Fig. 4: combinations of EV/HEV mode for 4 sections of a route; and/or [0072]: acceleration and deceleration in the EV/HEV modes may also be considered/determined) based on topographic information for entirety of the one and the same future route segment (Fig. 2: gradient in top plot; Figs. 1 and 5, route gradient input into optimal plan calculation unit 7), and selecting (A2) one of the determined plurality of possible and different control profiles as the reference control profile for controlling the control system while the vehicle travels along the one and the same future route segment ([0071]: the “individual” with the lowest fuel consumption is determined (“selected”) as the optimized plan (“reference control profile”)), the selection (A2) being based on a tradeoff criterion considering at least resource consumption and drivability of each of the determined plurality of possible and different control profiles ([0078]: By adding the penalty terms, it is possible to make the optimal plan not only for minimizing the fuel consumption but also on the basis of comfort of the driver; [0081]: obtain a solution not out of the speed range even if the objective function is the minimum; see also [0028-29] for discussion regarding speed range and “drivability”); and
controlling the control system with the reference control profile while the vehicle travels along the one and the same future route segment (each of [0091], Fig. 1 and Fig. 5, step S108: control instructions sent to motor, engine, generator, transmission, and clutch).
Sugiyama is silent regarding “at least one memory”. However, this amounts to using a computer to implement the disclosed functionality which was common practice in the art at the time of filing. See for example, Sugiyama [0025]. It would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include at least one memory because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality by having the processing circuitry execute instructions stored in memory.
Additionally, Sugiyama teaches that the route is divided into ten sections, but does not teach that the future route segment (i.e. section 1 of the route) ends at a “predetermined” distance from the vehicle. However, this is simply an alternative approach to dividing a route into sections. For example, Konishi teaches a driving system which searches for a route from a current position of the vehicle to a destination and divides the route into block regions into order to action plan for operating the vehicle in each block ([0006]). In Konishi, the route is divided into sections of a predetermined distance ([0047]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to divide the route into sections that are a predetermined distances instead of a certain number of sections as taught by Konishi because the substitution of one approach for the other would have yielded predictable results to one of ordinary skill in the art at the time of the invention, namely dividing the route into sections.
Regarding claim 2, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that each control profile of the plurality of control profiles is related to a powertrain of the vehicle ([0020]: driving necessity plan for a power train actuator), and wherein each control profile of the plurality of control profiles comprises at least one profile selected from a velocity profile ([0020]: target vehicle speed plan), a gear selection profile ([0033]: driving necessity plan may include a plan for switching a gear of a transmission), an engine torque profile ([0033]: plan for determining whether to drive or stop the engine), an engine mode profile ([0066]: EV/HEV mode), and a power distribution profile ([0067]: parallel vs series HV mode). Examiner notes that although all options are addressed by the reference, only one is required.  
Regarding claim 3, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that determining (Al) at least one control profile of the plurality of control profiles using a rule-based method (Fig. 4: during optimization, control profiles are generated by weeding out control profile that violate constraints/rules).  
Regarding claim 4, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that determining (Al) at least one control profile of the plurality of control profiles using an optimization-based method ([0061]: optimization process is set to such target vehicle speed and traveling mode that minimize the fuel consumption as the objective function on the basis of constraint conditions).  
Regarding claim 5, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches evaluating resource consumption and drivability for each of the plurality of control profiles, and wherein the selecting (A2) of one of the control profiles as the reference control profile is based on the evaluation (Fig. 4: fuel consumption and constraint condition are tabulated for each “individual” and used to “weed out” options; [0072]: although Fig. 4 shows only variations in travel mode with travel speed being fixed for simplification, travel speed may vary and be taken into consideration; [0028-29] and [0080]: acceptable speed range may be set to ensure a driver’s comfort (“drivability”) and used as a constraint).  
Regarding claim 6, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches that the tradeoff criterion involves selecting (A2) the control profile having the lowest resource consumption amongst the {02458118.1}1control profiles and having a drivability above a preset drivability level ([0075]: a combination which satisfies the constraint conditions and minimizes the objective function is obtained; [0081]: obtain a solution not out of speed range even if the objective function is the minimum; [0028-29] regarding speed range and driver comfort wherein driver comfort is expressed as a digitized value).  
Regarding claim 7, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the plurality of control profiles, determining (A11) a resource consumption based on a predicted energy consumption for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption is tabulated for each “individual” and used to “weed out” options).  
Regarding claim 9, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the plurality of control profiles, determining (A13), a drivability based on at least one drivability aspect for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption and constraint condition are tabulated for each “individual” and used to “weed out” options; [0072]: although Fig. 4 shows only variations in travel mode with travel speed being fixed for simplification, travel speed may vary and be taken into consideration; [0028-29] and [0080]: acceptable speed range may be set to ensure a driver’s comfort (“drivability”) and used as a constraint).  
Regarding claim 10, modified Sugiyama teaches the method according to claim 9, and Sugiyama also teaches that the at least one drivability aspect is any one of, or a combination of two or more of: distance to another vehicle ([0093]: inter-vehicle distance range); number of gear changes; variance of velocity, time outside a certain velocity interval; variance of driving torque, time outside a certain driving torque interval; variance of braking torque, time outside a certain braking torque interval; number of velocity fluctuations outside a certain velocity interval; number of driving torque variations outside a certain driving torque interval; number of brake torque variations outside a certain brake torque interval; difference between: highest and lowest velocity ([0029]: speed range at which the driver does not feel any discomfort or strangeness), driving torque or brake torque; derivative of velocity, driving torque or brake torque.  
Regarding claim 13, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches configuring the tradeoff criterion regarding tradeoff between resource consumption and drivability based on security ([0030]: speed range may be set based on legal speeds; Examiner considers violation of legal speeds to be a matter of “security”; [0099]: inter-vehicle distance range within a predetermined range; Examiner considers maintaining a minimum distance to a preceding vehicle to also be a matter of “security”) and/or user preference ([0028], [0032]: speed and acceleration ranges set such that a driver does not feel any discomfort or strangeness; Examiner considers discomfort or strangeness to be a matter of user preference).  
Regarding claim 14, Sugiyama teaches that the method according to claim 4 is carried out by a computer ([0008]: processing circuitry) but is silent regarding “a non-transitory computer-readable medium comprising a computer program on the medium, wherein when the computer program instructions are executed”. However, it would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include computer program instructions stored in a computer-readable medium for execution by the processing circuitry because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality.
For the purpose of compact prosecution, Examiner also wishes to point out that Aoki (US 2014/0303820 A1) teaches a hybrid vehicle and control method thereof in which the functionality is implemented by a processor (CPU 72) and memory (ROM 74 and RAM 76) (see Fig. 1), demonstrating that this technique of implementing vehicle control was well-known at the time of filing.
Regarding claim 17, Sugiyama teaches that the method according to claim 1 is carried out by a computer ([0008]: processing circuitry) but is silent regarding “a non-transitory computer-readable medium comprising a computer program on the medium, wherein when the program instructions are executed”. However, it would have been obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to include computer program instructions stored in a computer-readable medium for execution by the processing circuitry because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and would have had predictable results, namely execution of the disclosed functionality.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0304080 A1) in view of Konishi et al. (US 2017/0122754 A1) and Aoki et al. (US 2014/0303820 A1).
Regarding claim 8, modified Sugiyama teaches the method according to claim 1, and Sugiyama also teaches, for each of the plurality of control profiles, determining (A12) a resource consumption for the vehicle to drive the future route segment according to the respective control profile (Fig. 4: fuel consumption is tabulated for each “individual” and used to “weed out” options). Sugiyama does not teach that the determined resource consumption is “based on a predicted time duration” to drive the segment. However, Aoki teaches estimating a fuel consumption amount by multiplying a fuel consumption rate by an estimated required time ([0045]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sugiyama to calculate fuel consumption based on a predicted time duration to travel a segment as taught by Aoki because the technique was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, and the results would have been predictable, i.e. calculating the fuel consumption.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2016/0304080 A1) in view of Konishi et al. (US 2017/0122754 A1) and Hakansson et al. (US 5979582).
Regarding claims 11-12, modified Sugiyama teaches the method according to claim 3, but does not teach “monitoring (A22) the at least one control profile determined with the rule-based method for an indication of at least one predetermined velocity pattern, and upon detecting such an indication, selecting the control profile with the detected {02458118.1}2predetermined velocity pattern as the reference control profile” (claim 11) or that the predetermined velocity pattern corresponds to “a schwung situation where the velocity of the vehicle at the end of a downhill slope goes beyond a preset upper velocity limit” (claim 12). However, Hakansson teaches that a higher speed can be allowed when driving downhill for the purpose of saving energy (abstract). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select a control profile where the velocity of the vehicle at the end of a downhill slope goes beyond a preset upper velocity limit as suggested by Hakansson in order to save energy (Hakansson abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662